VARIABLE ANNUITY FUNDS A, B, C INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds A B & C Supplement Dated December 17, 2013 This supplement updates and amends certain information contained in your current prospectus and any subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE
